Judgment, Supreme Court, Bronx County (John N. Byrne, J., at plea; John E Collins, J., at sentence), rendered January 29, 2004, convicting defendant of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly imposed the agreed-upon prison sentence without conducting a hearing after defendant concededly violated the conditions of his plea agreement by failing to complete a drug treatment program and had to be returned *283four months later after issuance of a warrant. Although defendant contested certain allegations made against him by the drug program, the court instead relied upon uncontested facts (see People v Valencia, 3 NY3d 714 [2004]; compare Torres v Berbary, 340 F3d 63 [2d Cir 2003]). Despite the opportunity afforded him at sentencing, defendant did not provide any satisfactory explanation for his failure to advise the treatment program or the court of his problems instead of absconding (see People v Cruz, 15 AD3d 240 [2005], lv denied 4 NY3d 852 [2005]; People v Watson, 272 AD2d 270 [2000], lv denied 95 NY2d 909 [2000]). Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Andrias, Friedman, Sullivan and Malone, JJ.